       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JUAN GOMEZ-ARIAS,

               Plaintiff-Petitioner,
                                                                   No. 20-CV-00857-MV-KK
       vs.

U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT; COREY PRICE, in his
official capacity as Director of the El Paso
ICE Field Office; and DORA OROZCO, in
her official capacity as Warden, Otero
County Processing Center,

               Respondents-Defendants.


                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon Plaintiff-Petitioner Juan Gomez-Arias’s

(“Petitioner’s”) Motion for a Temporary Restraining Order. Doc. 3. Defendants-Respondents

U.S. Immigration and Customs Enforcement (“ICE”), Corey Price, and Dora Orozco

(“Respondents”) filed a response in opposition [Doc. 8] and Petitioner filed a reply [Doc. 9]. The

Court, having considered the Motion, briefs, and relevant law, and being otherwise fully informed,

finds that the Motion is not well-taken and will be DENIED.

                                       BACKGROUND

       Petitioner Juan Gómez-Arias is a 60-year-old Mexican national who is presently in the

custody of ICE at the Otero County Processing Center (“Otero”). Doc. 1 at ¶ 1. He entered the

United States without inspection or parole, but has been a lawful permanent resident since 1992.

Doc. 8 at 2–3. Petitioner was convicted of attempted criminal sexual contact with a minor and

attempted bribery of a witness on January 14, 2020 in New Mexico state court. Doc. 1 at ¶ 31.



                                                1
        Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 2 of 23




On March 13, Petitioner was served a Notice to Appear alleging that he was subject to removal

because of his conviction, and on March 18 he was taken into ICE custody. Id. at ¶¶ 32–33. ICE

has continued Petitioner’s detention during his removal proceedings. Id.

        COVID-19 is a highly contagious respiratory illness that has been declared a pandemic.

See Doc. 1 at ¶¶ 37–43; see also Essien v. Barr, No. 20-CV-1034-WJM, 2020 WL 1974761, at *1

(D. Colo. Apr. 24, 2020) (unpublished). The virus associated with COVID-19 can cause severe

health damage, and certain underlying medical conditions increase the risk of serious illness or

death among those infected. See Doc. 1 at ¶ 41. No vaccine is available for COVID-19, which is

spread by both symptomatic and asymptomatic carriers. Id. at ¶ 43; Doc. 1 Ex. 16 at ¶ 29. To

reduce the spread of the virus, public health experts have recommended widespread measures such

as social distancing and vigilant hygiene. Doc. 1 at ¶ 7.

        On August 26, 2020, Petitioner filed a Complaint against ICE, Corey Price in his official

capacity as Director of the El Paso Field Office, and Dora Orozco in her official capacity as

Warden of Otero, requesting that this Court intervene and immediately release him from custody.

Doc. 1. The Complaint alleges that Petitioner is entitled to immediate release from Otero because

his age and underlying medical conditions render him particularly vulnerable to serious illness or

death if he is infected with COVID-19 and because Respondents cannot prevent his exposure to

the virus while in detention. Id. at ¶¶ 5–6. The Complaint seeks a writ of habeas corpus or

injunctive relief. Id.

        Simultaneously with the filing of the Complaint, Petitioner filed the instant Motion seeking

a writ of habeas corpus or in the alternative, a temporary restraining order (“TRO”) or injunction.

Doc. 3. In the Motion, Petitioner asks for immediate release or for placement in a community-




                                                 2
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 3 of 23




based alternative to detention such as conditional release with appropriate precautionary public

health measures or release to live with his wife. Doc. 1 at 29.

       In an Order entered on August 26, 2020, the Court found that Petitioner had not provided

a basis for the Court to grant ex parte relief, and accordingly ordered Petitioner to serve copies on

Respondents of the Complaint and the Motion. Doc. 5 at 1. The Court also set an expedited

briefing schedule on the Motion. Id. at 1–2. Pursuant to the Court’s request, on September 3,

2020, Respondents filed a response in opposition to Petitioner’s Motion [Doc. 8] and Petitioner

filed a reply to Respondents’ response on September 8, 2020 [Doc. 9].

                                          DISCUSSION

       Respondents oppose Petitioner’s Motion on two bases. As an initial matter, Respondents

argue that this Court lacks jurisdiction because the federal habeas statute, 28 U.S.C. § 2241, is not

an appropriate vehicle for what is essentially a challenge to Petitioner’s conditions of confinement.

Doc. 5 at 7–9. Next, Respondents argue that Petitioner has not met his burden of showing that he

is entitled to the temporary relief he seeks. Id. at 9–17. As set forth below, the Court finds that it

has jurisdiction over Petitioner’s claims under § 2241 but that he has failed to demonstrate a

likelihood of success on the merits, as he must to obtain the requested TRO.

I.     Jurisdiction

       A petition for a writ of habeas corpus seeks “release from unlawful physical confinement.”

Preiser v. Rodriguez, 411 U.S. 475, 485 (1973). Habeas corpus review is available under § 2241

if an immigration detainee is “in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c)(3); see also Zadvydas v. Davis, 533 U.S. 678, 687 (2001).

As release from custody is an extreme remedy, Congress has circumscribed its use by the courts.

It is well-settled in the Tenth Circuit that prisoners who wish to challenge only the conditions of

their confinement (as opposed to its fact or duration) must do so through civil rights lawsuits filed
                                                  3
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 4 of 23




pursuant to 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), rather

than through federal habeas proceedings. Standifer v. Ledezma, 653 F.3d 1276, 1280 (10th Cir.

2011). While a successful habeas claim leads to release of the prisoner or detainee, a successful

“conditions of confinement” claim leads only to an order requiring improvements, not an order for

release. See McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811–12 (10th Cir. 1997).

       Here, Respondents assert that Petitioner’s allegations—namely that because the detention

facility does not allow for social distancing or proper sanitation it puts him at serious risk of

contracting COVID-19—state a challenge to the conditions of his confinement, rather than its fact

or duration. Doc. 8 at 7–9. Petitioner responds that his challenge is not merely an attack on the

conditions of his confinement, but an argument that he should not be confined at all. Doc. 9 at 2.

Petitioner argues that “confinement of any duration under the present circumstances [includes] the

extreme danger of contracting COVID-19 and the associated risk of severe illness or death in light

of his medical condition.” Id.

       In the absence of controlling authority, each party finds support for its respective position

in the existing case law, which “expos[es] a question that has received little or no discussion in the

case law: What if confinement itself is the unconstitutional ‘condition of confinement’?” Essien,

2020 WL 1974761, at *7. The bright-line rule categorizing conditions-of-confinement claims and

fact-or-duration claims can be difficult to apply in practice, especially in response to circumstances

regarding COVID-19. See Wilson v. Williams, No. 4:20-CV-00794, 2020 WL 1940882, at *5

(N.D. Ohio Apr. 22, 2020) (unpublished), vacated on other grounds, 961 F.3d 829 (6th Cir. 2020).

A challenge to a dangerous prison environment may be construed as a challenge to the conditions

of the confinement; yet because the only effective remedy to stop the spread of the virus is robust

separation of individuals, and because such separation is not possible in densely populated prisons



                                                  4
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 5 of 23




without releasing a portion of the prison population, the challenge may also be construed as an

action regarding the fact or duration of confinement. Id.

       The Tenth Circuit has not yet directly addressed a challenge like Petitioner’s that evades

clear classification. Other circuit courts, however, have held that “where a petitioner claims that

no set of conditions would be constitutionally sufficient[,] the claim should be construed as

challenging the fact or extent, rather than the conditions, of the confinement.” Wilson v. Williams,

961 F.3d 829, 838 (6th Cir. 2020). The Tenth Circuit has commented that the distinction between

conditions of confinement claims and fact or duration claims depends on how those claims are

construed: Where an objection is solely to the conditions of confinement and not to the legality of

custody, it is not cognizable as a federal habeas proceeding. See Medina v. Williams, No. 20-1193,

2020 WL 4782302, at *2 (10th Cir. August 18, 2020) (unpublished) (citing Standifer, 653 F.3d at

1280). But where a Petitioner is “contending that in light of the pandemic he should be released

from custody because there are no conditions of confinement that could adequately prevent an

Eighth Amendment violation,” then federal habeas proceedings may be appropriate. Medina, 2020

WL 4782302, at *2 (citing Wilson, 961 F.3d at 837–38) (emphasis in original).

       In light of the COVID-19 pandemic, courts across the country have permitted immigration

detainees to assert, through habeas proceedings, challenges that no conditions of confinement

under current circumstances are constitutional—including courts in circuits that have held, like the

Tenth Circuit, that conditions of confinements claims are not cognizable under § 2241. See, e.g.,

Vazquez Barrera v. Wolf, No. 4:20-CV-1241, 2020 WL 1904497, at *4 (S.D. Tex. Apr. 17, 2020)

(unpublished) (holding that plaintiffs were challenging the fact of their detention and the required

discussion of the conditions in immigration detention did not bar the habeas petition); Malam v.

Adducci, No. 20-10829, 2020 WL 1672662, at *4 (E.D. Mich. Apr. 5, 2020), as amended (Apr. 6,



                                                 5
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 6 of 23




2020) (unpublished) (finding jurisdiction under § 2241 where petitioner asserted that there was no

facility she could be incarcerated in during the COVID-19 pandemic that would be constitutional);

Bent v. Barr, 445 F. Supp. 3d 408, 413 (N.D. Cal. 2020) (holding that a challenge to continued

detention during COVID-19 challenges the validity of confinement, not merely the conditions of

confinement); Favi v. Kolitwenzew, No. 20-CV-2087, 2020 WL 2114566, at *7 (C.D. Ill. May 4,

2020) (unpublished) (“The Court finds that Petitioner’s conditions-of-confinement claim directly

bears on not just his conditions of confinement, but whether the fact of his confinement is

constitutional in light of the conditions caused by the COVID-19 pandemic.”). A “growing

majority” of courts have taken the position that such challenges are permissible. Dada v. Witte,

No. 1:20-CV-00458, 2020 WL 5510706, at *7 n. 15 (W.D. La. Apr. 30, 2020) (unpublished)

(collecting cases).

       This Court is persuaded that since Petitioner claims that no set of conditions would be

constitutionally sufficient [Doc. 9 at 2], his claim should be construed as challenging the fact or

extent, rather than the conditions, of his confinement. This is consistent with the most on-point,

controlling precedent available—the Supreme Court’s decision in Preiser, which held that when a

prisoner or detainee “is challenging the very fact or duration of his physical imprisonment, and the

relief he seeks is a determination that he is entitled to immediate release or a speedier release from

that imprisonment, his sole federal remedy is a writ of habeas corpus.” 411 U.S. at 500. See also

Essien, 2020 WL 1974761, at *3 (finding that the prisoner had properly brought a COVID-19

related habeas petition in challenging his confinement itself as the unconstitutional condition of

confinement). But see Basri v. Barr, No. 1:20-CV-00940-DDD, 2020 WL 5036063, at *2 (D.

Colo. May 11, 2020) (unpublished) (holding that prisoner could not bring habeas corpus claim for

similar circumstances); Betancourt Barco v. Price, No. 2:20-CV-350-WJ-CG, 2020 WL 2099890,



                                                  6
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 7 of 23




at *6 (D.N.M. May 1, 2020) (unpublished) (same). The Court finds that Petitioner has properly

brought a habeas petition and the Court has jurisdiction.

II.    Petitioner’s Motion for Temporary Relief

       A court may treat a temporary restraining order that is sought with notice to the adverse

party as a motion for a preliminary injunction. 13 Moore’s Federal Practice § 65.31; see also Fed.

R. Civ. P. 65. Given the nature of the relief requested and possible jurisdictional issues, the Court

ordered briefing from Respondents. Doc. 5. Respondents received notice of Petitioner’s motion

for a temporary restraining order and filed a response in opposition. Doc. 8. Therefore, the Court

will treat Petitioner’s motion as a request for a preliminary injunction.

       “Because a preliminary injunction is an extraordinary remedy, the movant’s right to relief

must be clear and unequivocal.” Diné Citizens Against Ruining Our Env’t v. Jewell, 839 F.3d

1276, 1281 (10th Cir. 2016). To obtain a preliminary injunction, the plaintiff must establish

“(1) a substantial likelihood of prevailing on the merits; (2) irreparable harm unless the injunction

is issued; (3) that the threatened injury outweighs the harm that the preliminary injunction may

cause the opposing party; and (4) that the injunction, if issued, will not adversely affect the public

interest.” Wellington v. Daza, 795 F. App’x 605, 608 (10th Cir. 2020) (unpublished) (quoting

Diné Citizens, 839 F.3d at 1281 (internal quotation marks omitted)). As the government is the

opposing party, the third and fourth factors (assessing the harm to the opposing party and weighing

the public interest) are merged.      Nken v. Holder, 556 U.S. 418, 435 (2009).           These four

prerequisites are not a balancing test; each must be satisfied independently. Diné Citizens, 839

F.3d at 1282 (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)).

       The Tenth Circuit applies a heightened standard for “[d]isfavored preliminary

injunctions”—those that do not merely preserve the relative positions of the parties. Free the



                                                  7
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 8 of 23




Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019). A disfavored

preliminary injunction is one that either (1) mandates action rather than prohibits it, (2) changes

the status quo, or (3) grants all the relief that the movant could expect from succeeding at a full

trial on the merits. Id. In order to receive a preliminary injunction, the moving party must meet a

heightened burden by making a strong showing that the factors weigh in his favor. Id. (citing Fish

v. Kobach, 840 F.3d 710, 724 (10th Cir. 2016)).1

       Respondents evaluated Petitioner for a custody redetermination in June, August, and

September and determined that release would be denied because Petitioner’s past criminal history

indicated that he would pose a danger to the community. See Doc. 1 at ¶ 35. Before that

determination, Petitioner was in custody. Accordingly, the “status quo” is that Petitioner is in

custody and Petitioner asks this Court to alter the status quo by requiring Respondents to release

him. Similarly, Petitioner requests relief that would affirmatively require Respondents to act in a

particular way—namely, by releasing him from custody. Finally, Petitioner seeks an injunction

that would supply him with all the relief he could hope to win from a full trial. He asks the Court

to order his release, which is the relief he would obtain after a trial on the merits. As such,

Petitioner seeks an injunction that is disfavored because it alters the status quo, mandates action,

and grants all the relief available from success on the merits at a full trial. Because Petitioner’s

request for immediate release from Otero meets three disfavored categories, the Court must closely

scrutinize Petitioner’s request to ensure that the exigencies of this case support granting the




1
 The Court recognizes that the standard applicable to a request for a disfavored injunction formerly
required not only that the movant meet all four requirements, but also that the movant “make a
showing that the traditional four factors weigh heavily and compellingly in [the movant’s] favor,”
but that the heavily-and-compellingly standard “is no longer the law of the circuit.” Free the
Nipple, 916 F.3d at 797 (citation omitted).

                                                 8
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 9 of 23




extraordinary remedy and Petitioner must make a strong showing that each of the four factors tilts

in his favor. Free the Nipple, 916 F.3d at 797.

       A.      Likelihood of Success on the Merits

       Petitioner argues that he is likely to succeed on the merits of four claims: (1) Respondents

have violated his Fifth Amendment Due Process right to be protected from harm while detained,

(2) Respondents have violated his Fifth Amendment Due Process right to be free from punitive

conditions of detention, (3) Respondents have violated his Eighth Amendment right to be free from

cruel and unusual punishment, and (4) Respondents have violated his Fifth Amendment right to

procedural due process. Doc. 3 at 10–15. Although Petitioner structures each of his claims

separately, his first and third claims are analyzed under the same standard under Tenth Circuit

precedent and will be addressed together accordingly.

       1. Due Process Right to Be Protected from Harm While Detained and Eighth Amendment
          Deliberate Indifference

       Petitioner’s first claim is that Respondents have violated the Due Process Clause by failing

to satisfy their duty to protect him from a severe risk of contracting COVID-19. Doc. 3 at 10. This

parallels Petitioner’s third claim that his detention violates the Eighth Amendment because both

claims rely on the Eighth Amendment’s deliberate indifference standard to determine whether

there has been a constitutional violation. See, e.g., Toure v. Hott, 458 F. Supp. 3d 387, 405 (E.D.

Va. 2020) (applying the Eighth Amendment deliberate indifference test to a Fifth Amendment

substantive due process claim); Sacal-Micha v. Longoria, 449 F. Supp. 3d 656, 664 (S.D. Tex.

2020) (citing Baughman v. Seale, 761 F. App’x 371 (5th Cir. 2019) (unpublished)) (applying the

deliberate indifference standard to a due process claim); Gomes v. US Dep’t of Homeland Sec.,

Acting Sec’y, 460 F. Supp. 3d 132 (D.N.H. May 14, 2020) (applying the deliberate indifference

standard for a pretrial detainee’s due process claim).

                                                  9
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 10 of 23




       Federal immigration detention is a form of civil, not criminal, detention, and so detainees’

constitutional protections are derived from the Fifth Amendment. Zadvydas, 533 U.S. at 690. The

Fifth Amendment prohibits the federal government from depriving any person of life, liberty, or

property, without due process of law.        U.S. Const. amend. V.        The Fifth Amendment, in

conjunction with the Eighth Amendment, provides pretrial detainees the right to be protected from

harm. Under the Due Process Clause and the Eighth Amendment, “when the State takes a person

into its custody and holds him there against his will, the Constitution imposes upon it a

corresponding duty to assume some responsibility for his safety and general well-being.”

DeShaney v. Winnebago Cty Dep’t of Soc. Servs., 489 U.S. 189, 199–200 (1989).2 When the State

affirmatively exercises its power in a manner that “so restrains an individual’s liberty that it renders

him unable to care for himself, and at the same time fails to provide for his basic human needs—

e.g., food, clothing, shelter, medical care, and reasonable safety—it transgresses the substantive

limits on state action set by the Eighth Amendment” Id.; accord Schwartz v. Booker, 702 F.3d

573, 579–80 (10th Cir. 2012).

       The Supreme Court has held that “reasonable safety” under DeShaney extends to future

harms as well. See Helling v. McKinney, 509 U.S. 25, 33 (1993). This includes an environment

“that is sure or very likely to cause serious illness and needless suffering the next week or month

or year.” Id. Accordingly, constitutional violations may arise from “exposure of inmates to a serious,

communicable disease” even if “the complaining inmate shows no serious current symptoms” and




2
  DeShaney interpreted the due process clause of the Fourteenth, rather than the Fifth, Amendment.
489 U.S. at 195. However, the DeShaney analysis applies equally in a suit involving the federal
government, “given the Supreme Court’s essentially identical interpretations of the concept under
the two amendments.” Piechowicz v. United States, 885 F.2d 1207, 1214 n.9 (4th Cir. 1989); see
also United States v. Patton, 451 F.3d 615, 636 (10th Cir. 2006) (applying DeShaney to the federal
government’s actions).
                                                  10
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 11 of 23




“even though the possible infection might not affect all those exposed.” Id.; see also Hutto v.

Finney, 437 U.S. 678, 682–83, 687 (1978) (affirming the trial court’s decision that a state prison

violated the Eighth Amendment when its policies included, among other things, a daily shuffling

of inmates’ mattresses followed by a random redistribution, despite the fact that some inmates

suffered from infectious and communicable diseases such as hepatitis and venereal disease).

       Civil detainees are “entitled to the same degree of protection regarding medical attention

as that afforded convicted inmates under the Eighth Amendment.” Barrie v. Grand Cty., Utah, 119

F.3d 862, 867 (10th Cir. 1997). A detainee must therefore show “deliberate indifference to serious

medical needs.” Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009) (internal quotations

omitted). The deliberate indifference standard for detainees has both an objective and subjective

component. Helling, 509 U.S. at 35–37. The Eighth Amendment is violated when two elements

are met: (1) objectively, “the harm suffered rises to a level sufficiently serious to be cognizable

under the Cruel and Unusual Punishment Clause,” and (2) subjectively, “the official knows of and

disregards an excessive risk to inmate health or safety.” Burke v. Regalado, 935 F.3d 960, 992

(10th Cir. 2019) (citation and internal quotation marks omitted). “To prevail on a failure to protect

claim, an inmate must show (1) that the conditions of his incarceration present an objective

substantial risk of serious harm and (2) prison officials had subjective knowledge of the risk of

harm.” Requena v. Roberts, 893 F.3d 1195, 1214 (10th Cir. 2018) (brackets and internal quotation

marks omitted). “[I]t is enough that the official acted or failed to act despite his knowledge of a

substantial risk of serious harm.” Id. at 842. “[P]rison officials who actually knew of a substantial

risk to inmate health or safety may be found free from liability if they responded reasonably to the

risk, even if the harm ultimately was not averted.” Id. at 844. Prison officials do not have an




                                                 11
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 12 of 23




absolute duty to protect detainees, as “neither prison officials nor municipalities can absolutely

guarantee the safety of their prisoners.” Lopez v. LeMaster, 172 F.3d 756, 75 (10th Cir. 1999).

        Petitioner’s third claim, that Respondents have violated the Eighth Amendment because

they have been deliberately indifferent to the substantial risk of harm facing inmates and have

failed to take reasonable measures to abate it [Doc. 3 at 10 (citing Farmer v. Brennan, 511 U.S.

825, 847 (1994))] is analyzed under the same framework. See id. at 12 (noting that deliberate

indifference violates both the Eighth Amendment and the due process clause). Petitioner must

prove both the objective and subjective prongs in order to prevail.

        Petitioner argues that Respondents have failed to protect him from the risk of contracting

COVID-19 and have further failed to provide him with proper medical care for other conditions.

Doc. 3 at 10. He asserts that he is facing a substantial risk of harm because of his age and medical

vulnerabilities, and that Respondents have actual knowledge of the risk of COVID-19 and have

nevertheless been deliberately indifferent in violation of his due process and Eighth Amendment

rights. Id. at 13.

        First, Petitioner asserts that the conditions of detention at Otero greatly increase his risk of

contracting COVID-19 because the detention center had, at the time, reported 150 cases, and

because Respondents could not possibly implement the adequate social distancing and hygiene

practices recommended by the U.S. Centers for Disease Control and Prevention (“CDC”). Doc. 1

at ¶ 93. Petitioner alleges that Respondents have therefore failed to meet their obligation to protect

Petitioner from COVID-19 and have put him at risk of serious illness or death. Id. at ¶ 94.

        Second, regarding Respondents’ failure to provide proper medical care, Petitioner notes

that he has been confined “without appropriate medication for his underlying medications,” and

that consequently his health has rapidly deteriorated. Doc. 1 at ¶ 15. Petitioner asserts that there



                                                  12
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 13 of 23




have been delays in receiving his medication, and that this caused him to fall and hit his head in

the shower. Doc. 1 Ex. 7 at ¶ 6. Petitioner asserts that he suffered a suffered a severe stroke, and

that “if they hadn’t brought him to the hospital that night, he would not have been alive the next

morning.” Id. at ¶ 22. During hospitalization for this fall, Petitioner learned that he had diabetes,

but he asserts that neither hospital staff or Otero officials informed him how to treat the illness or

whether he needed to make lifestyle or dietary changes. Id. at ¶ 6. Petitioner states that in May

he was taking nineteen pills a day, but that “[s]ometimes the individuals at the ICE detention

facility who were supposed to provide this medication failed to do so, sometimes for days at a

time.” Id. at ¶ 7. As of September, Petitioner asserts that he takes fourteen pills per day for his

conditions including diabetes and high blood pressure, without which he experiences swelling in

his arms, dizziness, tremors, loss of balance, and increased loss of eyesight. Doc. 9 at 4. He also

states that his medication is administered at unpredictable times, and that staff refuses to tell him

what pills he is taking. Doc. 1 Ex. 7 at ¶ 26.

       Third, regarding his Eighth Amendment deliberate indifference claim, Petitioner argues

that his age and medical vulnerabilities indicate that he is facing a substantial risk of harm and that

despite Respondents’ actual knowledge of the risk of COVID-19, they have been deliberately

indifferent. Doc. 3 at 13. Petitioner argues that the risk of complications from contracting COVID-

19 are significantly higher for him than for other detainees because he is 60 years old and has

multiple underlying medical conditions. Id. at 3. Regarding his age, he asserts that the “risk for

severe illness from COVID-19 increases with age, with older adults at highest risk.” Id. (citing

Clinical Questions about COVID-19: Questions and Answers, available at https://www.cdc.gov/

coronavirus/2019-ncov/hcp/faq.html, (Aug. 4, 2020)).           Regarding his underlying medical

conditions, Petitioner presented evidence that he has been diagnosed with and has a past medical



                                                  13
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 14 of 23




history of hypertension and Type 2 diabetes. Doc. 1 Ex. 3 at 51–52. Petitioner argues that

Respondents have actual knowledge of the substantial risk of COVID-19 and that his continued

detention therefore amounts to deliberate indifference. Doc. 3 at 13–14.

       Respondents disagree with each of Petitioner’s contentions. Respondents argue that Otero

has taken objectively reasonable precautionary action against COVID-19 and that there has been

no deliberate indifference to the risk of harm or to Petitioner’s medical needs. Doc. 8 at 2.

       First, regarding the deliberate indifference to the risk of harm, Respondents note that Otero

has taken a variety of steps consistent with the CDC’s guidance to mitigate the risk of COVID-19.

Id. Respondents list the following safety precautions that Otero has taken in order to protect

detainees from COVID-19: reducing capacity to 22% as of August 31, 2020 in order to implement

social distancing during recreation, meals, and sleep; providing no-cost hygiene kits and washable

face covers; making hand sanitizer and soap dispensers available; using cleaning crews to clean

and disinfect housing units and common areas; screening new detainees for signs of COVID-19

and isolating those who present potential symptoms; isolating detainees with laboratory-confirmed

COVID-19 cases into cohorts; having one contract physician on site for 24 hours a week and on

call 24 hours a day, and one nurse-practitioner on site who is on call 24 hours a day; and

encouraging staff to stay home if they feel ill. Doc. 8 at 4–6. Respondents assert that the evidence

of precautionary measures at Otero establishes that officials at Otero are neither deliberately

indifferent nor knowingly disregarding an excessive risk. Doc. 8 at 14.

       Second, regarding Petitioner’s claim of failure to provide proper medical care, Respondents

argue that when Petitioner was apprehended on March 9, 2020, he stated that he was in good health

and was not prescribed medication. Doc. 8 at 3. Respondents also submit a declaration by José

Renteria, Assistant Field Office Director of Otero, who testifies that on March 11, 2020, Otero’s



                                                14
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 15 of 23




medical staff diagnosed him with uncontrolled hypertension and prescribed him medication. Doc.

8 Ex. A at ¶ 39. Renteria further testifies that Petitioner fell while in custody and was promptly

taken to the University Medical Center on March 16, 2020, after which he was transferred to Long

Term Acute Care and continued to be seen by Otero medical staff upon his return on March 24,

2020. Id. at ¶¶ 40–44. Renteria asserts that Petitioner has been educated about his conditions and

that his blood pressure and glucose are monitored regularly. Id. at ¶¶ 52, 54. Respondents also

note that Petitioner’s blood pressure has stabilized with the medication, which he receives on the

“pill line” with close supervision. Doc. 8 at 4.

       Third, regarding Petitioner’s claim of Eighth Amendment deliberate indifference,

Respondents reiterate that officials have responded reasonably to the risk of detainees contracting

COVID-19. Doc. 8 at 9 (citing Farmer, 511 U.S. at 844). Regarding Petitioner’s age of 60,

Respondents note that the CDC “formerly listed being 65 years or older as a risk factor by now

simply states that ‘older adults’ are at greater risk. Id. at 11. Additionally, Respondents argue that

although Petitioner alleges that hypertension is a risk factor, it is listed by the Centers for Disease

Control and Prevention (“CDC”) as a medical condition that might cause individuals to be at an

increased risk of severe illness from COVID-19.3 Id. at 10 (emphasis added). Respondents

acknowledge that type 2 diabetes is a CDC-recognized risk factor. Id. (citing CDC, People with

Certain Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-ncov/need-



3
  The Court notes that “evidence is rapidly mounting that high blood pressure is the most common
comorbidity for persons admitted to the hospital for COVID-19 treatment.” Essien, 2020 WL
1974761, at *6 (citing Safiya Richardson et al., “Presenting Characteristics, Comorbidities, and
Outcomes Among 5700 Patients Hospitalized With COVID-19 in the New York City Area,” Journal
of the American Medical Association (online Apr. 22, 2020) at E3 (listing hypertension as the most
common comorbidity, present in 3,026 of 5,700 cases studied, i.e., 56.6%), available at
https://jamanetwork.com/journals/jama/fullarticle/2765184 (HTML summary) and https://
jamanetwork.com/journals/jama/articlepdf/2765184/jama_richardson_2020_oi_200043.pdf (PDF
article)).
                                                   15
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 16 of 23




extra-precautions/people-with-medical-conditions.html). However, Respondents assert that even

if Petitioner is at a higher risk because of his age and medical conditions, he cannot show that there

has been an objectively unreasonable response to minimize the spread of COVID-19 at Otero. Id.

        In reply, Petitioner asserts that his chance of contracting COVID-19 is extremely high

because of the nature of how quickly the disease spreads, especially in detention facilities such as

Otero. Doc. 3 at 4. According to Petitioner, Respondents cannot ensure mitigation of COVID-19

in Otero because their current policy of isolating those with symptoms of the disease is insufficient

to protect other detainees from asymptomatic cases. Id. at 5. Further, while social visits at Otero

are limited, the detention facility still sees a flow of staff, contractors, and vendors. Id. In support

of his position, Petitioner provides declarations from multiple experts discussing the risks of

COVID-19 in jails, prisons, and other ICE facilities. Doc. 3 Ex. 1 at 22–29, Ex. 2 at 45–52, Ex. 3

at 70–78. At the time of briefing, Respondents asserted that there were currently “no laboratory-

confirmed positive COVID-19 cases” at Otero as of August 31, 2020. Doc. 8 Ex.1 at ¶ 23.

However, ICE’s COVID-19 website indicates that new cases have emerged in the weeks since: on

September 18, 2020, there were 2 confirmed cases currently under isolation or monitoring, and by

October 19, 2020 the number had risen to 16 confirmed cases currently under

isolation or monitoring.4      See ICE Detainee Statistics, available at https://www/ice/gov/




4
 Judicial notice permits a district court “to accept a matter as proved without requiring the party
to offer evidence of it.” United States v. Estep, 760 F.2d 1060, 1063 (10th Cir. 1985) (citation and
internal quotation marks omitted). A court may “only notice matters that are verifiable with
certainty.” Id. The matter must be “capable of accurate and ready determination by resort to
sources whose accuracy cannot reasonably be questioned.” United States v. Wolny, 133 F.3d 758,
764 (10th Cir. 1998) (citing Fed. R. Evid. 201(b)). Rule 201(b) governs judicial notice of
“adjudicative facts,” which are facts of a particular case, as opposed to “legislative facts,” which
relate to legal reasoning and the lawmaking process. Id. Here, the Court takes judicial notice of
the number of current cases of COVID-19 according to official ICE statistics.
                                                  16
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 17 of 23




coronavirus.5 The Court notes that these new cases have occurred despite the precautions in place

as described by Respondents.

       Despite Petitioner’s arguments, the Court finds that Respondents have not violated his Due

Process right to be protected from harm while in custody. In order to prevail, Petitioner must

demonstrate at a minimum that the conditions at Otero are objectively unreasonable. Kingsley v.

Hendrickson, 576 U.S. 389, 397 (2015). Although new cases of COVID-19 have emerged, Otero

has taken objectively reasonable precautionary actions to prevent the spread of the disease. Other

courts in the District of New Mexico have found that Otero’s precautionary measures are

objectively reasonable. For example, in Acosta-Ortega v. United States Immigration and Customs

Enforcement, the court found that the detainee’s argument that he could contract COVID-19 and

suffer harm was insufficient in light of the following factors: the lack of active cases at Otero;

measures to social distance, screen, quarantine, and isolate detainees; the staff’s use of N95 masks

and PPE; and regular surface disinfection. No. 2:20-CV-522-KWR-KBM, 2020 WL 4816373, at

*9 (D.N.M. Aug. 19, 2020) (unpublished). Similarly, in Betancourt Barco, the court held that

Otero’s numerous measures were adequate to ensure that detainees would avoid exposure to

COVID-19. 2020 WL 2099890, at *9. See also Wilson, 961 F.3d at 844 (finding prison officials’

COVID-19 prevention measures to be a reasonable response to the risk posed by the disease,

despite the fact that 59 inmates and 46 staff members had tested positive, and 6 inmates had died).

       Petitioner has also failed to show that Otero officials had subjective knowledge of the risk

of harm and nevertheless disregarded an excessive risk to inmate health or safety in violation of

the Eighth Amendment. As previously stated, Respondents are not tasked with guaranteeing no




5
 As of October 28, 2020, the number of active cases was 8, with the total of confirmed cases at
Otero being 177.
                                                17
      Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 18 of 23




injury or risk to detainees. See Cox v. Glanz, 800 F.3d 1231, 1247–48 (10th Cir. 2015); see also

Hope v. Warden York Cty. Prison, 972 F.3d 310, 330 (3d Cir. 2020) (holding that the task of

eliminating all risk of contracting COVID-19 “is not the constitutional standard”). Otero has taken

objectively reasonable precautionary actions to prevent the spread of the COVID-19, including the

aforementioned measures.     Additionally, they have not expressed deliberate indifference to

Petitioner’s medical needs, as he has been seen by the facility’s medical staff and an outside

hospital, he has been educated about his conditions, and his medications are now monitored to

ensure timeliness. Doc. 8 Ex. A at ¶¶ 40–44, 52, 54.

        While there is unfortunately still a possibility that Petitioner could be exposed to COVID-

19 despite Otero’s precautionary measures, as indicated by the total amount of cases increasing

from 150 to 177 in recent weeks, the duty of Otero officials to ensure Petitioner’s safety is not

absolute.   Lopez, 172 F.3d at 759; Acosta-Ortega, 2020 WL 4816373, at *6 (“The Fifth

Amendment does not require detention facilities to reduce the risk of harm to zero.”). Accordingly,

Petitioner is unlikely to succeed on the merits of his claim that Respondents violated his due

process right to be protected from harm while detained or that Respondents violated the Eighth

Amendment.

       2. Due Process Right to Be Free from Punitive Conditions of Detention

       Petitioner next asserts that his detention is punitive and thus violative of the Due Process

Clause. Doc. 3 at 10. As previously stated, federal immigration detention is a form of civil

detention and must comply with the Fifth Amendment’s Due Process Clause. Zadvydas, 533 U.S.

at 690. The Fifth Amendment requires that detention be “nonpunitive in purpose and effect.” Id.

Pretrial detention violates the Fifth Amendment when the conditions of confinement “amount to

punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). If a petitioner is “in



                                                18
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 19 of 23




custody in violation of the Constitution or laws or treaties of the United States” under § 2241(c)(3),

it is because his current civil immigration detention is punitive, in violation of the Fifth

Amendment Due Process Clause. See Essien, 2020 WL 1974761, at *3. A detainee can prevail

on a Due Process claim by showing either (1) “an expressed intent to punish on the part of detention

facility officials,” (2) that the restriction in question is “not rationally related to a legitimate

nonpunitive governmental purpose,” or (3) that the restriction in question “appears excessive in

relation to that purpose.” Kingsley, 576 U.S. at 398. This is an objective standard. Id. A pretrial

detainee can establish a due-process violation by “providing only objective evidence that the

challenged governmental action is not rationally related to a legitimate governmental objective or

that it is excessive in relation to that purpose.” Colbruno v. Kessler, 928 F.3d 1155, 1163 (10th

Cir. 2019) (citing Kingsley, 576 U.S. at 398).

       Here, in arguing that he is likely to succeed on the merits of his Due Process claim,

Petitioner does not assert that Otero officials have an expressed intention of punishing him. Rather,

Petitioner claims that his “[c]ontinued detention . . . poses an imminent threat to his life and is

clearly punitive” because, “[d]ue to the irremediably cramped and unsanitary conditions in Otero,

[he] faces a demonstrably substantial risk of contracting COVID-19, and once exposed, he is

vulnerable to serious illness or death because of his age and underlying conditions.” Doc. 3 at 11.

Petitioner argues that his continued detention is not rationally related to “[t]he only legitimate

purposes” of federal civil immigration detention, namely, to prevent flight risk, ensure attendance

for legal hearings, and ensure safety of the community. Id. He argues that because his criminal

offense was committed in 2012, more than eight and a half years ago, and he is now 60 years old,

he is neither a flight risk nor a danger to the community. Id. at 11–12. Petitioner finally asserts

that, even if his detention were rationally related to a legitimate purpose, it is excessive because



                                                 19
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 20 of 23




there are readily available ways to ensure his attendance at hearings and protect the community.

Docs. 3 at 11, 9 at 9.

        Respondents counter that there are legitimate government interests in detaining Petitioner:

protecting the public and preventing him from absconding. Doc. 9 at 14. Further, Respondents

argue that detention pending removal is not an excessive means of achieving these legitimate

interests, as the Supreme Court has continually affirmed detention as “a constitutionally valid

aspect of the deportation process.” Id. (citing Demore v. Kim, 538 U.S. 510, 523 (2003)). Because

of Petitioner’s criminal history and aggravated felony, the decision to detain Petitioner was

mandatory under 8 U.S.C. § 1226(c). Id. Respondents also note that the availability of less

restrictive measures does not render Petitioner’s detention excessive. Id.

        There is a legitimate government interest in enforcing immigration laws and detaining

persons pending removal. Jennings v. Rodriguez, 138 S. Ct. 830, 836, (2018). The Supreme Court

has consistently recognized that immigration detention is constitutional, citing the government’s

legitimate interest in protecting the public. See id.; Zadvydas, 533 U.S. at 690–91; Demore, 538

U.S. at 520–23. Petitioner’s detention ensures that his removal can be completed. Although he

argues that he is the “polar opposite of a flight risk” because he is 60 years old, has medical

conditions, and has local family (Doc. 1 at ¶ 19), Petitioner has a history of noncompliance with

his release conditions, including telephonic check-ins. Doc. 8 at 13. In March 2020, Petitioner

failed to report to his probation officer despite multiple verbal and written instructions to do so.

Id. at 22 (citing Doc. 1 Ex. 11 at 82). Petitioner also failed to attend his scheduled Sex Offender

Specific Counseling. Id. Further, there is a legitimate interest in protecting the public. On January

14, 2020, Petitioner pleaded no contest to charges of attempted criminal sexual contact with a

minor under the age of 13 and attempted bribery of a witness. Doc. 1 ¶ 31; Doc. 1 Ex. 9 at 71.



                                                 20
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 21 of 23




Petitioner’s offense involved his 10-year-old neighbor. Doc. 8 at 21. Even though this conduct

was more than eight years ago, the Court notes that Petitioner promptly violated the terms of his

probation, testing positive for marijuana, cocaine, and alcohol, and failing to report for the

aforementioned meetings with his probation officer and his Sex Offender Specific Counseling.

Doc. 8 at 20–21. Petitioner seeks release to live with his wife, but she lives at the same address

where the offense against his young neighbor and the previous probation violations occurred. Doc.

3 Ex. 4 at 95.

       Accordingly, there are legitimate governmental interests in protecting the public and in

enforcing immigration laws by ensuring Petitioner’s removal. Detention is also not excessive in

relation to the government’s purposes. When the government is managing deportable aliens, it is

not required “to employ the least burdensome means to accomplish its goal.” Demore, 538 U.S.

at 528. Petitioner is therefore unlikely to succeed on the merits of his claim that Respondents

violated his Due Process right to be free from punitive conditions of detention.

       3. Procedural Due Process Right to be Free from Continued Detention

       Finally, Petitioner argues that continued detention violates his right to procedural due

process. He argues that Respondents have demonstrated a “compelling interest” in his detention

but has failed to show that the detention is “narrowly focused.” Doc. 3 at 14–15 (citing Washington

v. Glucksberg, 521 U.S. 702, 721 (1997); Reno v. Flores, 507 U.S. 292, 302 (1993)). Petitioner

states that there are “narrowly focused” means of ensuring his appearance at legal proceedings that

do not involve detention and the severe risk of contracting COVID-19, including supervised or

conditional release. Doc. 3 at 15. Petitioner also cites a declaration by Lauren Brinkley-

Rubinstein, Ph.D., detailing an alternatives-to-detention ICE pilot program for families with

members with medical vulnerabilities and stating that “only 4% absconded and otherwise . . . there



                                                21
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 22 of 23




was 99% attendance.” Doc. 3 Ex. 2 at ¶¶ 35–40. The government’s interests in minimizing flight

risks and preventing danger to the community are not narrowly focused in light of the risk of lethal

harm from contracting COVID-19, Petitioner argues, and there are safer ways to accomplish the

government’s legitimate objectives.

       Respondents agree that Petitioner is entitled to procedural due process but argue that his

right has not been violated.      Respondents note again that “[d]etention during deportation

proceedings [is] a constitutionally valid aspect of the deportation process.” Doc. 8 at 15 (citing

Demore, 538 U.S. at 527). Because 8 U.S.C. § 1226(c) mandates detention for any alien within

its scope, a bond hearing is not statutorily permitted for those detainees. Id. at 15–16 (citing Olmos

v. Holder, 780 F.3d 1313, 1326 (10th Cir. 2015)). Respondents assert that even if supervised or

conditional release would suffice, “when the Government deals with deportable aliens, the Due

Process Clause does not require it to employ the least burdensome means to accomplish its goal.”

Id. at 16 (citing Demore, 538 U.S. at 528). Respondents argue that Petitioner cannot show that

due process requires an individualized determination as to the least restrictive means of ensuring

appearance at removal proceedings.

       The Supreme Court has explicitly approved of mandatory detention pending removal

without an individualized determination as to flight risk. Demore, 538 U.S. at 528. Further, the

government may rely on “reasonable presumptions and generic rules” without violating procedural

due process. Flores, 507 U.S. at 313. Although supervised release, conditional release, GPS

monitoring, and other methods may sufficiently ensure Petitioner’s presence at legal proceedings,

it is not a due process violation to instead detain the individual. Petitioner does not have a due

process right to an individualized determination as to the least restrictive way to secure his




                                                 22
       Case 2:20-cv-00857-MV-KK Document 11 Filed 10/30/20 Page 23 of 23




appearance at removal proceedings. Accordingly, Petitioner is unlikely to succeed on the merits

of his claim that Respondents violated his procedural due process rights.

       B.        Remaining Preliminary Injunction Factors

       As the Court finds that Petitioner has failed to show a substantial likelihood of success on

the merits, his motion for a preliminary injunction necessarily fails. Diné Citizens, 839 F.3d at

1282. For the same reason, the Court need not address the remaining elements of the TRO. Id. at

1281; see also Big O Tires, LLC v. Felix Bros., Inc. 724 F. Supp. 2d 1107, 1121 (D. Colo. 2010)

(declining to address every TRO factor because “the resolution of them will have no bearing on

the outcome”).

                                          CONCLUSION

       Petitioner seeks an injunction that would alter the status quo, mandate action, and grant all

the relief available from a full trial on the merits. To obtain this extraordinary remedy, Petitioner

must show a substantial likelihood of prevailing on the merits. Diné Citizens, 839 F.3d at 1281.

The Court is sympathetic to Petitioner’s position concerning the severity of the COVID-19

pandemic and the risk of contracting the virus while in detention, but the Court is bound by the

Supreme Court and Tenth Circuit’s controlling law on Petitioner’s constitutional claims. Because

Petitioner has failed to make a strong showing that he is likely to succeed on the merits of his claim

under prevailing Tenth Circuit and Supreme Court law, he cannot prevail.

       IT IS THEREFORE ORDERED that Petitioner’s Motion for Temporary Restraining

Order [Doc. 3] is DENIED.

DATED this 30th day of October, 2020.




                                               MARTHA VÁZQUEZ
                                               United States District Judge

                                                 23
